Bloodworth, J.
1. Suit for damages on account of personal injuries was instituted against A. L. Belle Isle and the Georgia Railway & Power Company. During the trial and before the case was submitted to the jury, defendant Belle Isle moved the court to dismiss the case as to him, because the plaintiff’s petition set forth no cause of action as to him. This motion was properly overruled.
2. Grounds 1, 2, and 3 of the amendment to the motion for new trial complain that certain excerpts from the charge are erroneous, but when these excerpts are read in the light of the entire charge and the facts of the case, we find in them no error demanding the grant of a new trial.
3. Special grounds 4 to 16, inclusive, and 18 all allege error “because the court did not charge the jury literally or in substance” certain specified propositions of law. The material issues of the case were clearly and correctly covered by the charge given, and if fuller instructions on any given point were desired, a proper and legal request therefor should have been made in writing before the jury retired to consider of their verdict, as required by § 6084 of the Civil Code of, 1910.
4. If error was committed in allowing the hypothetical question and the answer to it as set out in the 17th special ground of *295the motion for new trial, the error was cured by the charge of the court.
5. There was ample evidence to support the verdict for the plaintiff, which has the approval of the trial judge, and, as no harmful error of law was committed, we have no authority to disturb it.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.